                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


RONNIE LEE HAMMONDS,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-1377

KIM WOLFE, former Superintendent of Western Regional
Jail and Correctional Facility;
PRIMECARE MEDICAL OF WEST VIRGINIA, INC.;
SUSIE CHRISTIAN, LPN, Employee of PrimeCare;
JOHN/JANE DOE CORRECTIONAL OFFICERS; and
JOHN/JANE DOE PRIMECARE EMPLOYEES,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

               Pending before the Court is former Defendant Joe Wood and Defendant Kim

Wolfe’s Motion to Dismiss Plaintiff’s First Amended Complaint. ECF No. 50. After the motion

was filed, the parties stipulated to a voluntary dismissal of Defendant Wood and Plaintiff’s claim

for injunctive relief. ECF No. 58. Therefore, the Court DENIES the motion AS MOOT with

respect to those claims. Upon consideration of the remainder of the motion as to Defendant Wolfe,

the Court DENIES the motion for the following reasons.

                                           I.
                                  FACTUAL ALLEGATIONS

               In his First Amended Complaint, Plaintiff Ronnie Lee Hammonds alleges

deliberate indifference to his health and safety, as well as his serious medical needs, while he was

a pretrial detainee at the Western Regional Jail and Correctional Facility (WRJCF) in

Barboursville, West Virginia. Plaintiff asserts that, due to well-documented overcrowding and
staff shortages, he was subjected to cruel and unusual punishment in violation of the Fourteenth

Amendment of the United States Constitution, as well as violations of state regulations.

Specifically, Plaintiff states that he was incarcerated at the WRJCF in or about the summer of

2017. Initially, Plaintiff was one of four inmates housed in a two-person cell. As the cell only

contained two beds, he was forced to sleep on the concrete floor without any mat. Although

Plaintiff was given a blanket, he states he was not given basic hygiene products such as a

toothbrush. Additionally, Plaintiff claims that he and his cellmates often went days without any

toilet paper.



                Plaintiff further claims that, although he denied being suicidal, he was placed on

suicide watch on or about September 9, 2017, for approximately one week. As a result, Plaintiff

was moved to a small, two-person cell in Pod A-5 at the facility. Inmates placed in these cells are

only allowed to leave for approximately one-half hour a day to shower and make phone calls. They

are not permitted to have their possessions or reading or writing material, and they do not have

access to electronic kiosks to make requests. Without writing material or access to the kiosks,

Plaintiff claims it is impossible for inmates to file grievances.



                Plaintiff also claims that, when he was moved to Pod A-5, he was stripped of his

clothing and only was given a lightweight smock to wear. As the cell already housed two inmates,

Plaintiff again was forced to sleep directly on the concrete floor but, this time, without any blanket.

Despite being deemed suicidal, he did not speak to any mental health provider for the first three

days of the watch, and he was never provided any meaningful health treatment.




                                                 -2-
               In addition to those on suicide watch, Pod A-5 houses inmates subject to punitive

and/or administrative segregation and several inmates with severe untreated mental illness who

are separated from the general population. According to Plaintiff, several of the inmates with

mental illness routinely smear feces and urine in their cells, and the cells are not cleaned for long

time periods. His cell, together with other cells, also had black mold growing on the walls and

ceiling. Compounding this unsanitary condition, Plaintiff claims that sometimes the inmates on

the second tier of Pod A-5 set off the sprinkler system to protest conditions. When this happens,

the water, which Plaintiff states contains fire retardant, mixes with the feces, urine, and black mold

and flows into the bottom tier of the Pod where Plaintiff was housed. Plaintiff claims that there

was approximately one inch of contaminated standing water on the floor of his cell where he slept.

Plaintiff asserts he made multiple requests to have the cell cleaned, but it was never done and he

was not given supplies so he could clean it himself.



               Additionally, Plaintiff claims that one night, while sleeping on the filth-laden floor,

he was bitten by a spider or some other insect on his right leg, which resulted in a large painful

welt by morning. Although Plaintiff was known to be immunocompromised and made repeated

requests for assistance to correctional officers and a nurse, he did not receive any medical attention.

Without access to a kiosk or writing material, Plaintiff could not submit a “sick call slip” to have

his leg evaluated. Plaintiff claims his leg became redder and more swollen with each passing day.



               After spending a week housed in Pod A-5, Plaintiff was moved to a different unit.

By that time, Plaintiff maintains he was very sick, had a fever, and was unable to walk. After

Plaintiff and other inmates pleaded with a correctional officer to get him medical attention,



                                                 -3-
Plaintiff was taken to the medical unit. After being examined at the medical unit, Plaintiff was

transported to a local hospital on September 17, 2017. At the hospital, Plaintiff was diagnosed with

Methicillin-resistant Staphylococcus aureaus (MRSA) septicemia, secondary to a septic right knee,

and fungemia, a blood infection. Plaintiff underwent multiple surgeries and remained in the

hospital until October 18, 2017. Plaintiff states he continues to suffer both physical and emotional

pain and lymphedema of his right leg.



                 With regards to the specific claims against Defendant Wolfe, Plaintiff asserts he

was the Superintendent of the WRJCF at all relevant times and, as such, “was vested with executive

authority and responsibility for the safe staffing, administration, operation, and control of WRJCF,

including the oversight of all WRJCF employees and the authority to promulgate, amend, and

implement all policies and procedures within WRJCF to ensure constitutional confinement and

treatment of those individuals incarcerated within.” First Am. Compl., at ¶5, in part, ECF No. 34.

In Count One, Plaintiff claims that Defendant Wolfe and others violated his Fourteenth

Amendment right to due process “to be free of punishment as a pretrial detainee, by denying him

the minimal civilized measure of life’s necessities, resulting in Plaintiff’s pain and suffering.” Id.

at ¶55, in part. Plaintiff alleges that Defendant Wolfe either imposed and/or permitted these

conditions to exist with no “legitimate nonpunitive governmental objective” and was “deliberately

indifferent to Plaintiff’s health, safety, and other basic needs as described [in the First Amended

Complaint], having been notified of, and having actual knowledge of, such conditions and

deliberately taking no action to remedy them in a timely or appropriate manner.” Id. at ¶¶57-58.

Plaintiff asserts he is entitled to relief under the Fourteenth Amendment and 42 U.S.C. § 19831



       1
           A plaintiff may file a private cause of action pursuant to § 1983 for deprivations of
                                                 -4-
because he suffered a serious deprivation of basic human needs in violation of clearly established

law. Plaintiff sues Defendant Wolfe in his personal capacity up to the insurance limits for

compensatory and punitive damages.



               In Count Three, Plaintiff also alleges a claim for intentional infliction of emotional

distress (IIED). Plaintiff asserts the conduct of Defendant Wolfe and others in permitting these

conditions to exist constitutes intentional, reckless, extreme, and outrageous conduct. As a

proximate result, Plaintiff claims to have “suffer[ed] bodily injury, severe emotional distress,

humiliation, embarrassment, mental distress, and loss of personal dignity.” Id. at ¶89. Plaintiff

seeks both compensatory and punitive damages for these acts.

                                           II.
                                   STANDARD OF REVIEW

               Defendant Wolfe moves to dismiss both Counts One and Three against him under

Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure “to state a claim upon which relief

may be granted.” Fed. R. Civ. P. 12(b)(6). 2 In Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), the United States Supreme Court explained that courts must look for “plausibility” in the

complaint. This standard requires a plaintiff to set forth the “grounds” for an “entitle[ment] to

relief” that is more than mere “labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” 550 U.S. at 555 (internal quotation marks and citations omitted).

Accepting the factual allegations in the complaint as true (even when doubtful), the allegations




constitutional rights under color of state law. Hafer v. Melo, 502 U.S. 21, 27 (1991).
       2
         There are three Counts in the First Amended Complaint. Count Two is a claim for
deliberate indifference to a serious medical need. Defendant Wolfe is not directly named in Count
Two.
                                                -5-
“must be enough to raise a right to relief above the speculative level . . . .” Id. (citations omitted).

If the allegations in the complaint, assuming their truth, do “not raise a claim of entitlement to

relief, this basic deficiency should . . . be exposed at the point of minimum expenditure of time

and money by the parties and the court.” Id. at 558 (internal quotation marks and citations omitted).



                In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court explained the

requirements of Rule 8 and the “plausibility standard” in more detail. In Iqbal, the Supreme Court

reiterated that Rule 8 does not demand “detailed factual allegations[.]” 556 U.S. at 678 (internal

quotation marks and citations omitted). However, a mere “unadorned, the-defendant-unlawfully-

harmed-me accusation” is insufficient. Id. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility exists when a claim contains

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citation omitted). The Supreme Court continued by explaining

that, although factual allegations in a complaint must be accepted as true for purposes of a motion

to dismiss, this tenet does not apply to legal conclusions. Id. “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted). Whether a plausible claim is stated in a complaint requires a court to conduct a context-

specific analysis, drawing upon the court’s own judicial experience and common sense. Id. at 679.

If the court finds from its analysis that “the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that

the pleader is entitled to relief.’” Id. (quoting, in part, Fed. R. Civ. P. 8(a)(2)). The Supreme Court

further articulated that “a court considering a motion to dismiss can choose to begin by identifying



                                                  -6-
pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth. While legal conclusions can provide the framework of a complaint, they must be supported

by factual allegations.” Id.

                                              III.
                                          DISCUSSION

               In his motion and accompanying memorandum, Defendant Wolfe argues the claims

against him in his personal capacity should be dismissed for a variety of reasons, including

pursuant to the Eighth Amendment. However, as Defendant Wolfe concedes in his Reply, Plaintiff

was a pretrial detainee when his claims arose. Therefore, his challenge to the conditions of his

confinement arises under the Due Process Clause of the Fourteenth Amendment, rather than the

Eighth Amendment’s prohibition against cruel and unusual punishment, which directly applies to

convicted inmates. See Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979). 3 As the Fourth Circuit has

explained, “[w]hile a convicted prisoner is entitled to protection only against ‘cruel and unusual’

punishment, a pretrial detainee, not yet found guilty of any crime, may not be subjected to

punishment of any description.” Hill v. Nicodemus, 979 F.2d 987, 991 (4th Cir. 1992) (citing

Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988)) (internal citations omitted). Nevertheless,

courts often look to the Eighth Amendment when considering claims by pretrial detainees because

they can be afforded no less protection than convicted prisoners. See Young v. City of Mount

Ranier, 238 F.3d 567, 575 (4th Cir. 2001) (stating that “[p]retrial detainees are entitled to at least

the same protection under the Fourteenth Amendment as are convicted prisoners under the Eighth




       3
        Additionally, Defendant Wolfe argues he cannot be held liable under a theory of
respondeat superior. However, Plaintiff did not allege such a theory of liability so the Court need
not address this argument.
                                                 -7-
Amendment. Thus, deliberate indifference to the serious medical needs of a pretrial detainee

violates the due process clause.”) (footnote and citations omitted).



               In considering Defendant Wolfe’s motion, the Court need not look long or hard to

find relevant case law. The deplorable conditions in Pod A-5 have been the source of numerous

recent inmate lawsuits . Just last fall, this Court considered motions to dismiss claims brought by

Rodney Salmons, one of nineteen prisoners at the facility who filed a joint action complaining

about the conditions in the Pod. Salmons v. W. Reg’l Jail Auth., No. 3:18-1447, 2019 WL 5616916

(S.D. W. Va. Oct. 30, 2019). 4



               In Salmons, the Court recognized that the Eighth Amendment requires prison

officials “to provide ‘humane conditions of confinement[.]’” Id. at *5 (quoting Farmer v. Brennan,

511 U.S. 825, 832 (1994)). Specifically, officials must make certain inmates are given “‘adequate

food, clothing, shelter, and medical care, and must take reasonable measures to guarantee the safety

of the inmates.’” Id. (quoting Farmer, 511 U.S. at 832). Not every hardship an inmate may

experience, however, implicates the Eighth Amendment. “‘[O]nly those deprivations denying the

minimal civilized measure of life’s necessities are sufficiently grave to form the basis of an Eighth

Amendment violation.’” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)).



               To set forth a prima facie case under the Eighth Amendment, “‘a plaintiff must

show both (1) a serious deprivation of a basic human need; and (2) deliberate indifference to prison



       4
         Although filed as a joint Complaint, separate civil actions were opened for each individual
plaintiff. Id. at *1.


                                                -8-
conditions on the part of prison officials.’” Id. (quoting Strickler v. Waters, 989 F.2d 1375, 1379

(4th Cir. 1993) (internal quotations omitted)). Under the first prong of this test, a court must decide

“‘whether the deprivation of the basic human need was objectively sufficiently serious[.]’” Id.

(quoting Strickler, 989 F.2d at 1379; emphasis in Strickler). A plaintiff must allege more than

living conditions that are unpleasant and uncomfortable as “[o]nly extreme deprivations are

adequate to satisfy the objective component of an Eighth Amendment claim regarding the

conditions of confinement[.]” Id. (internal quotation marks and citation omitted). To show such an

extreme deprivation of constitutional magnitude, “a prisoner must produce evidence of a serious

or significant physical or emotional injury resulting from the challenged conditions, or demonstrate

a substantial risk of such serious harm resulting from the prisoner’s unwilling exposure to the

challenged conditions.” Id. (internal quotation marks and citation omitted). If the Court finds that

a plaintiff has not met this objective test, it need not address “whether Defendants acted with an

intent sufficient to satisfy the Eighth Amendment’s state-of-mind requirement” under the second

prong. Id. (internal quotation marks, brackets, footnote, and citation omitted). However, if a

plaintiff meets the objective standard, the Court then must proceed to decide “‘whether subjectively

the officials acted with a sufficiently culpable state of mind.’” Id. (quoting Strickler, 989 F.2d at

1379; emphasis in Strickler).



                 In applying these criteria to the facts before it, the Court found that, despite alleging

the Pod was unsanitary and without adequate procedures and cleaning supplies, the plaintiff did

not indicate how he personally was impacted by the conditions or explain any harm he suffered as

a result. Id. at *6. 5 As held by other courts in this District, “the mere smell or presence of human



       5
           As the plaintiff was pro se, the Court liberally interpreted the complaint. However, the
                                                   -9-
waste is not sufficiently serious to constitute a violation of the Eighth Amendment.” Id. (citations

omitted). Similarly, the Eighth Amendment is not violated when there is a temporary denial of

hygiene items and toiletries. Id. (citations omitted). Although the Court acknowledged that a denial

of recreation may constitute cruel and unusual punishment under the Eighth Amendment, the

denial must be “complete and prolonged,” and the plaintiff did not allege how long he was denied

recreational opportunities. Id. at *7 (citations omitted). Thus, the Court could not find a

constitutional violation based upon his allegations. Likewise, although a denial of medical care

may raise an Eighth Amendment claim when it “involves a condition which places an inmate at

substantial risk of serious harm, usually loss of life or permanent disability, or a condition for

which lack of treatment causes continuous severe pain,” the plaintiff did not allege any injury or

illness in his case. Id. (internal quotation marks and citations omitted). Therefore, the plaintiff

failed to allege a sufficient constitutional claim for a denial of medical care, and the Court

dismissed the complaint. Id.



               Very recently, however, the Court reached a different result with respect to some

of the claims brought by the estate of Bradley Siders. Jeffers v. W. Va. Div. of Corrs. and Rehab.,

No. 3:19-0462, 2020 WL 521851 (S.D. W. Va. Jan. 31, 2020). Mr. Siders entered the facility as a

pretrial detainee during the early afternoon of March 1, 2017. Mr. Siders had significant mental

health issues, and he told a psychologist at the facility that he recently had used drugs. 2020 WL

521851 at *1-2. Mr. Siders had needle marks on his arms, and he exhibited unusual and concerning

behavior. Ultimately, Mr. Siders was placed in Pod A under protective custody. Id. at *2.




plaintiff was not mentioned anywhere on the complaint other than in the style. Id. at *1, 5.


                                               -10-
Tragically, only one day after he entered the facility, Mr. Siders was found unresponsive on his

cell floor in a pool of water. Id. at *1. The medical examiner ruled the death was caused by “excited

delirium due to methamphetamine intoxication and schizophrenia.” Id. (internal quotation marks

and citation omitted).



               Amongst the claims brought by Mr. Siders’ estate was that two of the correctional

officers were deliberately indifferent to his medical needs. Id. at *5. Comparable to the analysis in

Salmons, the Court stated that to allege a claim of deliberate indifference to a serious medical need

there is both an objective and subjective test. Specifically, “a plaintiff must demonstrate (1) a

deprivation of the plaintiff’s rights by the defendant that is, objectively, sufficiently serious and

(2) that the defendant’s state of mind was one of deliberate indifference to inmate health and

safety.” Id. (internal quotation marks and citations omitted).



               In applying this test to the facts alleged, the Court had no difficulty finding the first

prong was satisfied, as it was alleged that Mr. Siders’ died because he was denied “the minimal

civilized measure of life’s necessities.” Id. at *6 (internal quotation marks and citation omitted).

Turning to the subjective intent element of the second prong, the Court explained in more detail

that a plaintiff must show “a defendant ‘actually knew of and disregarded a substantial risk of

serious injury to the detainee.’” Id. at *5 (quoting Young, 238 F.3d at 575-76. This test requires a

plaintiff to demonstrate more than “an officer should have recognized a risk[.]” Id. (emphasis

original). It requires the plaintiff to show the officer actually perceived the risk. Id. (citation

omitted). In other words, “an officer must have been subjectively aware that his actions were

inappropriate in light of the risk to inmate safety.” Id. at *5 (internal quotation marks and citations



                                                 -11-
omitted). Additionally, while deliberate indifference is a high standard, it can be inferred when an

officer fails to respond to the known medical needs of an inmate. Id. at *6. As the plaintiff in

Jeffers alleged specific instances demonstrating knowledge of substantial risk and a failure to

respond to that risk, the Court found the estate met its burden. Id.



               As here, the plaintiff in Jeffers also alleged a claim for IIED based upon

“outrageous conduct not to be tolerated by a reasonable person in a civilized society.” Id. (internal

quotation marks and citation omitted). To prevail on a claim for IIED, the West Virginia Supreme

Court has stated a plaintiff must establish four elements:

               (1) that the defendant's conduct was atrocious, intolerable, and so
               extreme and outrageous as to exceed the bounds of decency; (2) that
               the defendant acted with the intent to inflict emotional distress, or
               acted recklessly when it was certain or substantially certain
               emotional distress would result from his conduct; (3) that the actions
               of the defendant caused the plaintiff to suffer emotional distress;
               and, (4) that the emotional distress suffered by the plaintiff was so
               severe that no reasonable person could be expected to endure it.

Syl. Pt. 3, Travis v. Alcon Labs., Inc., 504 S.E.2d 419 (W. Va. 1998). The West Virginia Supreme

Court further explained that the court’s role is to evaluate the claim and determine whether the

conduct alleged can reasonably be considered outrageous, while it is for a jury to decide “whether

the conduct is in fact outrageous.” Syl. Pt. 4, Travis. Demonstrating that conduct is outrageous is

subject to a high standard, and “[l]iability has been found only where the conduct has been so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a civilized community.” Keyes v. Keyes,

392 S.E.2d 693, 696 (W. Va. 1990) (internal quotation marks and citation omitted; emphasis added

in Keyes); see also Pegg v. Herrnberger, 845 F.3d 112, 122 (4th Cir. 2017) (stating “[i]t is difficult

to overstate the high burden of proof required [under West Virginia law] to sustain a tort claim for

                                                -12-
intentional infliction of emotional distress/outrage”). To decide whether this standard is met, the

court’s responsibility is to conduct “a highly fact-specific inquiry into particular allegations made

against particular defendants and determine whether a plaintiff has alleged conduct that may

reasonably be regarded as meeting this high standard.” Jeffers, 2020 WL 521851, at *7.

Considering this standard in Jeffers, the Court denied a motion by the correctional officers to

dismiss the plaintiff’s IIED claim because the plaintiff’s allegations were sufficient to maintain the

claim. 6 Id. at *9.



                In this case, Defendant Wolfe moves to dismiss Plaintiff’s claims against him

related to the conditions of his confinement and for IIED. Upon review, the Court finds the factual

allegations of this case are much more closely aligned with Jeffers than with the allegations made

in Salmons. First, as to the conditions of confinement, the Court has no difficulty finding Plaintiff

has established a prima facie case. Here, Plaintiff alleges more than the mere presence of

unsanitary conditions and a lack of hygiene items. Plaintiff assets that, despite being known to be

immunocompromised, he was forced to sit, stand, and sleep in the pool of contaminated water on

the cement floor of an overcrowded cell with no bed or blanket and only a smock to wear. As a

result of these deplorable conditions, Plaintiff claims he developed a life-threatening infection to



        6
          It was alleged in Jeffers that one of the correctional officers, among other things, turned
on the intercom system so he could ignore Mr. Siders’ pleas for help and take a nap. Id. at *6. The
plaintiff also claimed that the other correctional officer knew Mr. Siders’ was at substantial risk of
harm, but he laughed about Mr. Siders’ hallucinations and excessive water consumption. Id. at *9.
The Court also denied dismissing the claim against a nurse practitioner who declined to see Mr.
Siders and her employer because there was insufficient evidence “to rule as a matter of law that a
reasonable factfinder could not conclude that [the nurse practitioner’s] conduct meets each element
of an IIED claim.” Id. at *8-9. On the other hand, the Court did dismiss the IIED claims asserted
against some other medical providers where the allegations were insufficient to support an IIED
claim. Id. at *8.

                                                -13-
an insect bite. 7 Although Plaintiff’s leg was red, swollen, and got worse by the day, he further

alleges his requests for medical attention went unaddressed and there was no procedure for him to

file a “sick call slip” or a grievance. By the time he was a transferred out of the Pod, Plaintiff

claims he was so ill that he was transported to a local hospital where he remained for over a month

and underwent multiple surgeries.



               Specifically, with respect to Defendant Wolfe, Plaintiff contends that he was

“notified of, and [had] actual knowledge of,” the conditions in the Pod, but he was “deliberately

indifferent to Plaintiff’s health, safety, and other basic needs” and “deliberately [took] no action

to remedy [the conditions] in a timely or appropriate manner.” First Am. Compl. at ¶58. 8 Plaintiff

further asserts Defendant Wolfe “imposed and/or permitted these conditions despite these

conditions not being reasonably related to a legitimate nonpunitive governmental objective.” Id.

at ¶57. Moreover, as Superintendent of the facility, Plaintiff claims Defendant Wolfe was legally




       7
         Defendant Wolfe asserts in his Reply brief that “Plaintiff does not allege that any of these
conditions directly caused him harm—his injury was from a spider bite.” Reply Mem. of Law in
Supp. of Def. Kim Wolfe’s Mot. to Dis. Pl.’s First Am. Compl., at 8, ECF No. 57. The Court
disagrees. On the very first page of the First Amended Complaint, Plaintiff states he “suffers from
permanent injury to his right leg as a result of the inhumane conditions at the facility and failure
to timely provide health care.” First Am. Compl. at ¶1.
       8
        In the First Amended Complaint, Plaintiff states that, shortly after he was hospitalized, the
Governor of West Virginia declared a state of emergency on December 31, 2017, due to
overcrowding and understaffing at numerous regional jails. Id. at ¶13. Plaintiff also quoted from a
newspaper article written on August 11, 2018, in which Defendant Wolfe discussed overcrowding
and understaffing at the facility. Id. at ¶14. In the article, Defendant Wolfe stated the average
population at the facility earlier that year was 825 to 850 inmates, but the facility only was designed
to hold approximately 575 inmates. The facility also was down 30 correctional officers. Hessler,
Courtney, “Wolfe Dismissed as Superintendent at Western Regional Jail,” The Herald Dispatch
(Aug. 11, 2018), https://www.herald-dispatch.com/news/wolfe-dismissed-as-superintendent-at-
western-regional-jail/article_bc647649-8586-5a97-ab21-922d2a54cea4.html (last accessed on
Mar. 10, 2020).
                                                 -14-
obligated to ensure that the conditions of confinement for pretrial detainees, like himself, did not

violate clearly established constitutional rights. Id. at ¶5. Nevertheless, Plaintiff asserts Defendant

Wolfe failed to meet this obligation, and the appalling conditions he described in the First

Amended Complaint demonstrate Defendant Wolfe deprived him of the minimal civilized measure

of life’s necessities, which resulted in his pain and suffering. In looking at the totality of the

allegations, the Court finds the facts alleged by Plaintiff are sufficient to survive Defendant

Wolfe’s Motion to Dismiss.



               Likewise, the Court finds Plaintiff has sufficiently alleged a claim for IIED under

Travis. The conditions and resulting injury Plaintiff describe clearly extend “beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.” Keyes, 392 S.E.2d at 696 (internal quotation marks and citation omitted; emphasis

added in Keyes). This case is not one in which Plaintiff merely alleged the conditions in the Pod

were unpleasant and uncomfortable. Instead, he alleges he was put in an overcrowded cell and

forced to sit, stand, and sleep in a pool of contaminated and noxious standing water, which resulted

in a serious infection following an insect bite, that went untreated for days despite his pleas for

medical assistance. Plaintiff alleges that Defendant Wolfe either intentionally or recklessly

allowed these conditions to exist when “such conduct was reasonably certain to cause [Plaintiff]

severe emotional distress as well as physical harm” and, in fact, did cause him such harm. First

Am. Compl. at ¶¶87-90. Additionally, the Court also finds the emotional distress Plaintiff

experienced from his ordeal can be viewed as one that “was so severe that no reasonable person

could not be expected to endure it.” Syl. Pt. 3, in part, Travis. Thus, as in Jeffers, the Court finds

Plaintiff’s allegations of IIED are sufficient to survive a motion to dismiss.



                                                 -15-
                 Lastly, Defendant Wolfe argues the claims against him should be dismissed

because he is entitled to qualified immunity. This defense also was raised by the correctional

officers in Jeffers. In Jeffers, the Court explained that, under the standard for qualified immunity,

government officials generally are shielded from civil liability “‘unless [1] the official violated a

statutory or constitutional right that [2] was clearly established at the time of the challenged

conduct.’” Id. at *6 (brackets added in Jeffers; quoting Reichle v. Howards, 566 U.S. 658, 664

(2012)). For both factors, a court must apply an objective test, rather than look to the subjective

intent of the governmental official. Id. (citation omitted). Applying this test, the Court in Jeffers

easily found the plaintiff’s allegation that Mr. Siders was deprived adequate medical care raised a

violation of a constitutional right under the first step. With respect to the second step, the Court

also found “‘[a] prisoner’s right to adequate medical care and freedom from deliberate indifference

to medical needs has been clearly established by the Supreme Court and this Circuit since at least

1976 and, thus, was clearly established at the time of the events in question.’” Id. at *7 (quoting

Scinto v. Stansberry, 841 F.3d 219, 236 (4th Cir. 2016)). Therefore, the Court concluded that the

plaintiff’s allegations were sufficient and denied the defendants’ claim of qualified immunity. Id.



                 In applying this standard to the facts to this case, the Court reaches a similar result.

The alleged facts, taken in the light most favorable to Plaintiff, set forth violations of Plaintiff’s

constitutional rights under the Fourteenth Amendment and deliberate indifference on the part of

Defendant Wolfe. Additionally, when Plaintiff was held at the facility in 2017, it was clearly

established that pretrial detainees were entitled to the minimal civilized measure of life’s

necessities, 9 which Plaintiff alleges he was not provided. In fact, Plaintiff argues that, during the



       9
           Farmer, 511 U.S. at 822, 835 (discussing that prisoners are entitled to the minimum of
                                                  -16-
time period he was held, West Virginia regulations specifically entitled him “to (1) a bed above

floor level; (2) a clean mattress, sheets, pillow, and blankets; (3) floors that are ‘clean, dry and free

of hazardous substances;’ (4) sufficient cleaning equipment to maintain cells in clean condition;

and (5) personal hygiene products, including soap, toothpaste, [and] toothbrushes.” Pl.’s Resp. in

Opp. to Def. Wolfe’s Mot. to Dismiss, at 15, ECF No. 55 (citing and quoting W. Va. C.S.R. §§ 95-

1-8.6.d, -8.11.b, -10.6, -10.7, & -10.10). 10 Thus, Plaintiff maintains there can be no doubt that

Defendant Wolfe knew the facility was violating clearly established law. Moreover, Plaintiff

claims that, as the conditions were not related to any legitimate governmental purpose, they were

punitive and in violation of his right to be free from punishment as a pretrial detainee. For purposes

of a motion to dismiss, the Court agrees with Plaintiff and, therefore, denies Defendant’s Wolfe’s

claim of qualified immunity.

                                               IV.
                                           CONCLUSION

                Accordingly, for the foregoing reasons, the Court finds Plaintiff may proceed on

his claims against Defendant Wolfe and DENIES the Motion to Dismiss with respect to the claims

made against him. ECF No. 58. Additionally, as the parties stipulated to a voluntary dismissal of

Defendant Wood’s claims and Plaintiff’s claims for injunctive relief, the Court DENIES those

claims AS MOOT.




life’s necessities).
        10
         It appears that, after the events in this case occurred, this Series of Legislative Rules was
repealed effective February 11, 2019.
                                                  -17-
              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                         ENTER:        March 13, 2020




                                         ROBERT C. CHAMBERS
                                         UNITED STATES DISTRICT JUDGE




                                           -18-
